Citation Nr: 0937474	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  97-26 933A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.

3.  Entitlement to a disability rating higher than 10 percent 
for carpal tunnel syndrome (CTS) of the right wrist, prior to 
December 9, 2002, and since February 1, 2003. 

4.  Entitlement to an increased (compensable) disability 
rating for right thumb disability (trigger thumb). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to July 1992.  
At that time, the Veteran's gender was female.  After 
service, the Veteran underwent sex reassignment, and is now a 
male.  Hereinafter, the Board will refer to the Veteran in 
the masculine gender.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from various RO rating decisions.  In a 
March 1997 rating decision, the RO denied the Veteran's claim 
for a disability rating in excess of 10 percent for right 
CTS.  The Veteran filed a notice of disagreement (NOD) in 
August 1997, and the RO issued a statement of the case (SOC) 
in August 1997.  The Veteran filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
1997.

In a June 2000 rating decision, the RO denied the Veteran's 
petition to reopen a claim for service connection for 
psychiatric disability.  The Veteran filed an NOD in August 
2000, and the RO issued an SOC in March 2002.  The Veteran 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2002.

In a March 2002 rating decision, the RO denied the Veteran's 
claim for a compensable disability rating for right thumb 
disability.  The Veteran filed an NOD in April 2002, and the 
RO issued an SOC in April 2003.  The Veteran filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2003.

In an August 2003 rating decision, the RO granted a temporary 
100 percent rating for the Veteran's right CTS, effective 
December 9, 2002, for a period of convalescence following 
surgery.  A 10 percent rating was assigned effective February 
1, 2003.  The Board has characterized this issue accordingly, 
as reflected on the title page.  

In a July 2003 rating decision, the RO denied the Veteran's 
claim for service connection for PTSD.  The Veteran filed an 
NOD in July 2003, and the RO issued an SOC in August 2004.  
The Veteran filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2004.

In March 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In November 2006, the Board reopened the claims for service 
connection for PTSD, and for psychiatric disability other 
than PTSD. At that time, the Board also remanded the reopened 
claims, and the claims for increase listed on the title page, 
to the RO (via the Appeals Management Center (AMC) in 
Washington, DC).  After accomplishing further action, the AMC 
continued the denial of each remanded claim (as reflected in 
a December 2008 supplemental SOC (SSOC)), and returned these 
matters to the Board for further appellate consideration.  

The Board notes that the Veteran also appealed claims for 
service connection for right hallux abductovalgus and hallux 
limitus deformity of the right first metatarsophalangeal 
joint, and for left hallux abductovalgus and hallux limitus 
deformity of the left first metatarsophalangeal joint, as 
well as a petition to reopen a claim for service connection 
for left CTS.  The Board reopened the claim for service 
connection for left CTS in its November 2006 decision, and 
remanded the other claims.  In a November 2008 rating 
decision, the RO granted service connection for left CTS, and 
assigned a 10 percent rating, effective April 26, 2001.  The 
RO also granted service connection for right hallux 
abductovalgus and hallux limitus deformity of the right first 
metatarsophalangeal joint, and for left hallux abductovalgus 
and hallux limitus deformity of the left first 
metatarsophalangeal joint.  The RO assigned a 10 percent 
rating for each, effective October 20, 2008.  Each grant of 
service connection represents a full grant of the benefit 
sought with respect to those claims.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  From May 9, 2001 to December 9, 2002, and from October 7, 
2008 to present, the Veteran's right CTS is no more than 
moderate in degree.

3.  For the periods from the August 29, 1996 claim for 
increase, and May 9, 2001, as well as from February 1, 2003 
to October 6, 2008, the Veteran's right CTS was no more than 
mild in degree.  

4.  Pertinent to the November 14, 2001 claim for increase, 
the Veteran's right trigger thumb has been essentially 
asymptomatic, with a 2mm gap between the thumb and fingers on 
forced opposition.  

5.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, there are no service records or other 
credible evidence that corroborates the occurrence of his 
alleged in-service stressor, and no further development in 
this regard is warranted.

6.  No diagnosed psychiatric disability other than PTSD was 
present in service, and there is no competent medical 
evidence or opinion of a nexus been any such diagnosed 
disability and service (to include medical evidence that a 
psychosis was manifested within the first post-service year); 
in fact, the only competent, probative opinion on the 
question of medical nexus weighs against the claim.. 


CONCLUSIONS OF LAW

1.  For the periods from May 9, 2001 through December 8, 
2002, and from October 7, 2008 to the present, the criteria 
for a 30 percent disability rating for right CTS, are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31. 4.40, 4.45, 4.124a, 
Diagnostic Code (DC) 8515 (2009).

2.  For the periods prior to May 9, 2001, and from February 
1, 2003 through October 6, 2008, the criteria for a 
disability rating higher than 10 percent for right CTS are 
not met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31. 4.40, 4.45, 4.124a, DC 8515 
(2009).

3.  The criteria for an increased (compensable) rating for 
right trigger thumb have not been  met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31. 
4.40, 4.45, 4.71a, DC 5228 (2009).

4.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 4.125(a) (2009). 

5.  The criteria for service connection for psychiatric 
disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 4.125(a) 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Regarding the claim for service connection for psychiatric 
disability other than PTSD, and the increased rating claim 
for right CTS, those claims were originally received before 
enactment of the VCAA.  Regarding each claim on appeal, in a 
November 2006 letter, the RO provided notice to the appellant 
of the information and evidence needed to substantiate each 
claim, what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA, as well as information pertaining to the 
assignment of disability ratings and effective dates, and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the 
November 2006 letter, and opportunity for the Veteran to 
respond, the December 2008 supplemental SSOC reflects 
readjudication of each claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to each claim.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records, and the reports of VA examinations in 
November 1996, November 2001, April 2005, and October 2008.  
Also of record and considered in connection with the appeal 
are the transcript of the Veteran's hearing, along with 
various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in 
connection with any of these claims is warranted. 

The Board acknowledges the request of the Veteran's 
representative that the Veteran be scheduled for another VA 
examination to evaluate his claim for service connection for 
psychiatric disability other than PTSD.  However, in this 
case, as will be discussed in more detail below, the record 
already contains such an opinion.  That opinion links the 
Veteran's psychiatric symptomatology to childhood trauma.  As 
explained in more detail below, with the exception of 
evidence related to the PTSD diagnosis, there is nothing to 
suggest that any current psychiatric diagnosis is related to 
service, or that contradicts the prior opinion as to that 
matter.  Under these circumstances, a remand for examination 
and/or medical opinion in connection with the identified 
claim is not required.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

A.  Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analyses are therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

1.  Right CTS

Historically, by rating action in July 1993, service 
connection was granted for right CTS, evaluated as 10 percent 
disabling under DC 8515, effective July 11, 1992.  The 
current appeal stems from the Veteran's August 1996 claim for 
an increased rating for right CTS.  In an August 2003 rating 
decision, the RO granted a temporary 100 percent rating, 
effective December 9, 2002.  A 10 percent rating was 
assigned, effective February 1, 2003.  

During all periods not affected by the temporary 100 percent 
rating, the RO has assigned a 10 percent rating for the 
Veteran's service-connected right CTS, under the provisions 
of 38 C.F.R. § 4.124a, DC 8515, for paralysis of the median 
nerve (or neuritis or neuralgia).  The criteria for rating 
paralysis of the median nerve differ according to whether the 
major or minor limb is affected.  The Veteran's October 2008 
report of VA examination reflects that he is right-handed.  

Under this DC, mild incomplete paralysis of the median nerve 
in the major or minor extremity warrants a 10 percent rating.  
Moderate incomplete paralysis warrants a 30 percent rating in 
the major extremity and a 20 percent rating in the minor 
extremity.  Severe incomplete paralysis warrants a 50 percent 
rating in the major extremity and a 40 percent rating in the 
minor extremity.  Complete paralysis with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand), pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended, cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm, flexion of 
wrist weakened, and pain with trophic disturbances warrants a 
70 percent rating in the major extremity and a 60 percent 
rating in the minor extremity.  See 38 C.F.R. § 4.124a, DCs 
8515, 8615, 8715 (2009). 
 
A note preceding the rating schedule for diseases of the 
peripheral nerves provides that, when the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that staged rating of 
the disability under consideration, pursuant to Hart, is 
warranted.  In so finding, the Board notes medical evidence 
establishing essentially mild symptomatology for the period 
leading up to a May 2001 electro myelogram (EMG), which 
showed a worsening of the disability.  A corrective procedure 
(open CT release) was conducted in December 2002.  After the 
procedure, the evidence indicates some improvement in 
symptomatology until the most recent examination, where a 
worsening is again seen.  Thus, the evidence reflects an 
actual change in severity of the Veteran's right CTS, and not 
simply a difference of opinion regarding severity.  

Specifically, the report of a VA examination in November 1996 
reveals what were described as "minimal objective findings" 
with equivocally decreased pin prick sensation over the palm 
at the base of the first three digits.  Otherwise, pain, 
touch, and proprioception were intact.  The report of private 
examination in January 1997 reveals intrinsic muscle strength 
of the right hand rated as 4+ out of 5.  Reflexes were 
symmetrical.  However, the report of an EMG conducted in May 
2001 reveals a diagnosis of moderate CTS on the right.  An 
open CT release was performed on December 9, 2002.  A follow-
up appointment one week later, on December 16, 2002, revealed 
the Veteran's assessment that his right CTS was better than 
before the procedure, with some residual numbness of the 
right middle finger tip.  A February 10, 2003 EMG reflected 
mild conduction problems on the right.  The next EMG report 
is dated December 14, 2004, and reflects a finding of mild 
CTS.  Most recently, it was the stated opinion of the October 
2008 examiner that the Veteran's right CTS was moderate in 
degree.  

Of course, the Board acknowledges that words such as "mild" 
and "moderate" are not defined in the VA Schedule for Rating 
Disabilities.  It should also be noted that use of such 
terminology by VA examiners, although evidence to be 
considered by the Board, is not dispositive of the issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  However, in this 
case, as noted above, the assessment of each examiner is 
supported by the objective findings on examination.  In sum, 
the medical evidence demonstrates through the descriptions of 
examiners that the Veteran's right CTS was manifested by mild 
impairment until the May 9, 2001 EMG.  Following the open CT 
release procedure, the condition improved to mildly impaired, 
as confirmed in the February 19, 2003 EMG report.  The 
disability then remained mildly impaired until a recent 
worsening was confirmed by the October 7, 2008 examination 
report, at which time the disability was moderate in 
severity.  

Accordingly, resolving any remaining doubt in the Veteran's 
favor, the Board finds that the criteria for a 30 percent 
rating are met for the period from May 9, 2001 through 
December 8, 2002 (the day prior to the effective date for the 
temporary 100 percent rating), and during the period from 
October 7, 2008 to the present.  

However, there is no finding or other medical evidence 
consistent with severe incomplete paralysis or complete 
paralysis at any time pertinent to this appeal.  There is no 
medical evidence or assertion on the part of the Veteran that 
the right CTS has resulted in the right hand being inclined 
to the ulnar side, the index and middle fingers being more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb being in the plane of the 
hand (ape hand), pronation being incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, inability to make a fist, index and middle 
fingers remaining extended, inability to flex distal phalanx 
of thumb, defective opposition and abduction of the thumb, at 
right angles to palm, or flexion of wrist being weakened, and 
pain with trophic disturbances.  In this regard, the Board 
notes that the Veteran is separately rated for a disability 
involving defective opposition of the thumb.  The Board also 
notes that the October 2008 examiner found that the Veteran 
had no pain, fatigue, weakness or lack of endurance 
associated with motion of the right wrist.  Strength of the 
right hand was rated as 4 out of 5.  There was no motor or 
sensory loss.  As noted above, where, as here, the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  

Moreover, the Board also finds that the criteria for a rating 
higher than 10 percent are not met prior to May 9, 2001, or 
during the period from February 1, 2003, and prior to October 
7, 2008, as the medical evidence notes only mild impairment 
due to symptoms of intermittent tingling and numbness, and 
neuralgia (nerve pain), but no significant loss of muscle 
mass or strength.  

The report of VA examination in November 1996 reveals 
equivocally decreased pin prick sensation over the palm at 
the base of the first three digits.  Otherwise, pain, touch 
and proprioception were intact.  Reflexes were 2+ and 
symmetrical.  Objective findings were found to be very 
minimal.  An EMG conducted in January 1997 was abnormal, with 
electrodiagnostic evidence of right CTS, described as mild.

A November 2000 VA outpatient record reveals that the Veteran 
was experiencing pain, numbness and tingling, as well as 
decreased sensation and grip strength.  The Veteran underwent 
CT release surgery in December 2002.  A January 2003 surgery 
clinic note reveals his condition to be much improved.  EMG 
reports in February 2003 and December 2004 reveal mild right 
CTS.  A May 2003 outpatient report reveals burning and 
numbness still present, but has improved since the CT 
release.  

Thus, the medical evidence reflects that during the period 
from May 9, 2001, through December 8, 2002, and during the 
period from October 7, 2008 to the present, the Veteran's 
right CTS has caused disability comparable to no more than 
moderate incomplete paralysis of the median nerve.  Prior to 
May 9, 2001, and during the period from February 1, 2003 
through October 6, 2008, the Veteran's right CTS has caused 
disability comparable to no more than mild incomplete 
paralysis of the median nerve, manifested by pain, numbness, 
and tingling, but with no significant loss of strength or 
function.  

2.  Right Trigger Thumb

Historically, by rating action in March 1993, service 
connection was granted for trigger thumb release, right 
(major), evaluated as noncompensably disabling under DC 5228, 
effective July 11, 1992.  The current appeal stems from the 
Veteran's November 14, 2001 VA spine examination, which was 
treated as a claim for increase.

The Veteran's service-connected thumb disability is currently 
assigned a noncompensable rating under 38 C.F.R. § 4.71a, DC 
5228.  A noncompensable rating is warranted when there is 
limitation of motion of the thumb demonstrated by a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating is warranted when there is a gap of one to 
two inches (2.5 cm. to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  To 
warrant a 20 percent rating, there must be a showing of a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, DC 5228.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that an increased (compensable) rating for the 
Veteran's right thumb disability is not warranted.

The report of VA examination in November 2001 reveals a 
diagnosis of "[t]rigger thumb right hand, operated on 
successfully and no problem, no functional impairment."  The 
Veteran reported to the examiner that the thumb was perfectly 
all right now, with no pain, no weakness, and no difficulty.  
The examiner noted a small transverse incision at the 
metacarpophalangeal joint.  The Veteran had full range of 
motion.  There was no triggering or snapping of the thumb.  
The thumb could oppose all of the fingertips.  There was 
normal abduction, normal strength and normal flexion at the 
interphalangeal joint, metacarpophalangeal joint, and 
carpometacarpal joint.  The Veteran could make a good fist.  

The report of VA examination in April 2005 reveals that the 
Veteran reported only minor discomfort.  There was no 
indication of disability, to include functional impairment 
due to pain or other factors.  

The report of VA examination in October 2008 reveals no pain, 
fatigue or lack of endurance on range of motion testing.  The 
Veteran could flex his metacarpophalngeal joint to 20 
degrees, and the proximal interphalangal joint to 40 degrees.  
There was a 2mm gap between the thumb and fingers on forced 
opposition.  

In sum, the evidence does not establish entitlement to a 
compensable rating for the Veteran's right thumb disability.  
There is no evidence of a gap of one to two inches (2.5 cm. 
to 5.1 cm.) between the thumb pad and the fingers.  Moreover, 
there is no evidence of pain, fatigue, or incoordination with 
motion.  Although the examiner did find evidence of decreased 
strength, it was still assessed as 4 out of 5, compared to 
the left.  As such, there is no basis for assignment of a 
higher rating, to include based on consideration of the 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca. 

The Board acknowledges the request of the Veteran's 
representative that the right trigger thumb should be rated 
under DC 5002 (arthritis, rheumatoid (atrophic) as an active 
process).  However, in this case, there is no diagnosis of 
rheumatoid arthritis.  In any event, the Veteran's right 
trigger thumb has also been diagnosed as tensynovitis, which, 
under the provisions of DC 5024, is rated on the basis of 
limitation of motion, in accordance with DC 5003.  The Board 
has rated the disability accordingly.  

3.  All Rating Claims

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since either the August 1996 or November 14, 2001 claim for 
increase, the Veteran's right CTS or right trigger thumb have 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as cited in 
the August 1997 and April 2003 SOCs, pertaining to right CTS 
and right trigger thumb, respectively.  Neither disability 
has objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings at each stage), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, in 
the absence of any evidence of the factors noted above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's right trigger thumb, pursuant to 
Hart, (cited above), and that claim, as well as the claim for 
an increased rating for right CTS, must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
assignment of any higher ratings than already assigned, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

1.  PTSD

In addition to the above-noted legal authority, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Initially, the Board notes that the Veteran has been 
diagnosed with PTSD, most recently during an August 2008 VA 
examination.  That diagnosis notwithstanding, after carefully 
considering the evidence of record in light of the above-
noted legal authority, the Board finds that there is no 
credible supporting evidence that the Veteran's claimed in-
service personal assault - his only alleged in-service 
stressor -actually occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  In this case, the Veteran's 
alleged stressor is not related to combat.  Hence, the 
Veteran's lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  The provisions of § 3.304(f) reflect a 
recognition that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also VA Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims 
for Service Connection for PTSD Based on Personal Trauma 
(Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim 
is based on an in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).

Service treatment records reflect no complaints, findings or 
other comment as to sexual assault.  An April 1992 treatment 
record and the June 1992 separation examination refer to 
situational anxiety/depression.  However, the April 1992 
report notes that this is associated with the illness of the 
Veteran's parents, for which a humanitarian discharge was 
being granted.  Thus, while episodes of anxiety and 
depression were noted, they have an identifiable cause other 
than the alleged sexual assault.  Moreover, the assault was 
alleged to have occurred in March 1988, four years prior to 
separation.  However, an examination report dated May 1991 
reveals normal psychiatric findings at that time.  Service 
personnel records do not reflect any disciplinary or 
performance problems.  During the period before and after the 
alleged sexual assault, the Veteran received consistently 
good scores on his evaluations.  

The Board has considered the claim in view of 38 C.F.R. 
§ 3.304(f)(3) and the relevant provisions of VA's 
Adjudication Manual as regards development of alternative 
sources to corroborate the Veteran's stressor.  In May 2003, 
an opinion was obtained as to whether or not the Veteran has 
PTSD due to an alleged personal assault.  The reviewing 
physician noted that there was nothing to substantiate the 
claim that the Veteran was assaulted, and therefore, there 
was no substantiation of a stressor that would be linked to 
PTSD.  No additional credible supporting evidence pertaining 
to the Veteran's claimed in-service stressor has been 
submitted.  Aside from the Veteran's own statements, the 
record contains nothing that supports the occurrence of the 
alleged sexual assault in service.

The Board acknowledges that a VA nurse submitted a letter in 
October 2002 in support of the Veteran's claim, and that she 
described the alleged assault as related to her by the 
Veteran, and included a diagnosis of PTSD based on the 
Veteran's account.  In addition, a VA physician submitted a 
letter in October 2003, stating that he had recently been 
informed of the Veteran's account of having been sexually 
assaulted in service, and that many of the psychiatric 
symptoms "could be" related to PTSD.  However, setting 
aside the inconclusive nature of the October 2003 statement, 
these reports simply recite history as reported by the 
Veteran many years after the alleged incident.  It is not the 
kind of alternative evidence contemplated under 38 C.F.R. 
§ 3.304(f)(3).  The Board further notes that the mere fact 
that there is a diagnosis of PTSD-apparently, in part, on the 
basis of the examiner's acceptance of the Veteran's self- 
reported history-does not establish that such history, in 
fact occurred.  Credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. 
App. at 396.

The Board also notes that the August 2008 VA examiner 
diagnosed PTSD, but related it to events prior to service.  
While he believed the Veteran's PTSD was worsened by the 
sexual assault in the service, ultimately, he concluded that 
he could not resolve the question of whether the assault 
actually occurred without resort to speculation.  

In sum, although the record contains a competent diagnosis of 
PTSD that is related to the Veteran's claimed stressor, there 
is no evidence that corroborates the actual occurrence of 
that stressor, and no further development in this regard is 
warranted.  

As such, the criteria for service connection for PTSD, to 
include on the basis of aggravation, are not met., and the 
claim m must be denied.  Absent any credible evidence that an 
alleged stressor occurred., the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.

2.  Psychiatric disability other than PTSD

In addition to the basic legal authority noted above, where a 
veteran served continuously for 90 days or more during a 
period of war (or anytime after December 31, 1946) and 
psychoses are manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Considering the pertinent evidence in light o the above, the 
Board also finds that the record does not provide a basis for 
establishing service connection for any acquired psychiatric 
disability other than PTSD.  

The Board notes, initially, that the situational anxiety and 
situational depression noted in service are, by their own 
description, transient conditions, and thus non-chronic.  
Moreover, there is no post-service diagnosis of either 
condition.  The record does contain several post-service 
diagnoses other than PTSD or situational anxiety/depression.  
However, no psychiatric disorder that is currently shown to 
exist (during the period of the current claim) was present in 
service, and no psychosis became manifest within a year of 
discharge.  

Pertinent to the current claim (filed in May 2002) diagnoses 
other than PTSD include psychosis NOS, diagnosed in January 
2003 and October 2003 outpatient reports, depressive disorder 
NOS, and gender identity disorder, diagnosed in the report of 
an April 2004 VA examination, adjustment disorder with 
depressed mood, and gender dysphoria, diagnosed in an October 
2003 outpatient note.  The report of VA examination in August 
2008 includes a diagnosis of somatoform disorder NOS and 
PTSD, as well as gender identity disorder.  None of these 
diagnoses has been related to service by competent medical 
evidence or opinion.  

Shortly after discharge, the Veteran was afforded a VA 
examination in September 1992.  Diagnoses at that time 
included adjustment disorder with mixed emotional features, 
history of alcohol abuse and dependence, dysthymia, possible 
major depressive episode, and possible organic mood disorder, 
mixed, secondary to alcohol abuse.  In an attempt to clarify 
the diagnosis, the RO arranged for another examination in May 
1993.  The examiner noted that the factual background 
regarding the Veteran's childhood had not been accurately 
reported in the prior examination, and that the Veteran had 
an extremely dysfunctional family, both parents were 
alcoholics, the Veteran was sexually abused, and began 
drinking at the age of 9.  The examiner diagnosed dysthymia 
and a history of alcohol abuse and dependence, in relative 
remission.  The examiner concluded that the Veteran has never 
done adequate work in resolving his childhood abuse.  He 
noted that the Veteran's history suggested early acting-out 
in the form of truancy, shoplifting and early alcohol abuse.  
He stated his opinion that, all of these issues have set the 
Veteran up for depression and low self-esteem.  Moreover, the 
examiner concluded that the Veteran did not have major 
depression or an adjustment disorder at that time.  

A private examination report dated August 1999 includes 
diagnoses of adjustment disorder and possible depression or 
dysthymia in remission.  A letter dated October 1999 from 
another private physician states that the Veteran was being 
treated for chronic depression.  A VA progress note dated in 
February 2000 reveals a diagnosis of major depression.  

A November 2001 VA examination report reflects a diagnosis of 
schizoaffective disorder.  The examiner opined that 
schizoaffective disorders and bipolar disorders are 
considered to be biological or organic conditions that do not 
have an etiology in situational problems.  In a January 2002 
addendum, the examiner clarified that the diagnosed 
disability is  unrelated to his active duty and unrelated to 
his service connected medical problems.  

There is  otherwise no competent evidence of a nexus between 
any diagnosed psychiatric disability other than PTSD and 
service.  Although the Veteran was diagnosed with dysthymia 
within a year of discharge, dysthymia is not a psychosis for 
which presumptive service connection, as a specifically 
delineated chronic disease, is available.   See 38 C.F.R. §§ 
3.307, 3.309.  See also 38 C.F.R. § 4.130 (2009) (listing 
psychotic disorders).  Moreover, that diagnosis was related 
by the examiner to childhood trauma, and not to the Veteran's 
military service.  To the extent that there is any conflict 
between the September 1992 diagnoses and those provided by 
the May 1993 examiner, the Board notes that, as described by 
the May 1993 examiner, the correct facts as to the Veteran's 
background had not been provided to the September 1992 
examiner.  The Board thus accords the diagnostic impression 
of the May 1993 examiner greater probative weight than that 
of the September 1992 examiner.  The diagnosis of dysthymia 
is not shown during the period of the current claim.  
Moreover, none of the various current diagnoses was noted in 
service, no psychosis was noted within a year of discharge, 
and no current diagnosis has been related by competent 
medical opinion to the Veteran's service.  As such, the 
criteria for service connection for psychiatric disability 
other than PTSD are not met on any basis.  

Moreover, as regards the diagnosed alcohol abuse, the Board 
notes that, no compensation shall be paid if a disability is 
the result of a Veteran's own willful misconduct, including 
the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2009); see also 
VAOPGPREC 2-97 (January 16, 1997).  The law also precludes 
compensation for primary alcohol abuse disabilities, and 
secondary disabilities that result from primary alcohol 
abuse.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  

In adjudicating this claim, the Board has, in addition to the 
medical evidence, considered the various assertions of the 
Veteran, as well as those advanced by his representative, on 
his behalf; however,  none of this evidence provides a basis 
for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As neither of the identified individuals is shown 
to be other than a layperson without appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a the medical matter upon 
which this claim turns..  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD must be denied.  In reaching this decision, the 
Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

A 30 percent rating for right CTS, for the periods from May 
9, 2001 through December 8, 2002, and from October 7, 2008 to 
the present, is granted subject to the legal authority 
governing the payment of compensation benefits.

A rating higher than 10 percent for right CTS, for the 
periods from August 29, 1996 through May 8, 2001, and from 
February 1, 2003 through October 6, 2008, is denied.  

An increased (compensable) rating for a right thumb 
disability is denied.  

Service connection for PTSD is denied.

Service connection for psychiatric disability other than PTSD 
is denied.



______________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


